Citation Nr: 0209881	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  96-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability with left leg pain.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for degenerative 
arthritis of the left hip.  

3.  Entitlement to service connection for swelling joints, 
unspecified soft tissue complaints of the stomach, leg, and 
hand due to exposure to Agent Orange, to include the issue of 
whether a timely perfected appeal was received from rating 
action of October 1994.  

4.  Entitlement to service connection for intervertebral disc 
syndrome with history of chronic low back pain due to 
exposure to Agent Orange.  

5.  Entitlement to service connection for degenerative 
arthritis of the right knee due to exposure to Agent Orange.  

6.  Entitlement to service connection for degenerative 
arthritis of the left knee due to exposure to Agent Orange.  

7.  Entitlement to service connection for degenerative 
arthritis of the right hip due to exposure to Agent Orange.  

8.  Entitlement to service connection for degenerative 
arthritis of the left hip due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.  

By rating action in September 1988, the RO, in part, denied 
service connection for a low back disability with left leg 
pain and a left hip disability, on a direct basis.  The RO 
also denied service connection for Agent Orange.  With 
respect to the Agent Orange claim, the RO informed the 
veteran that the claim was denied because he did not identify 
any specific disability.  The veteran perfected an appeal 
only for the low back disability with left leg pain issue.  

In April 1990, the Board of Veterans' Appeals (Board) denied 
the claim of service connection for a low back disability 
with left leg pain on a direct basis.  The veteran and his 
representative were provided a copy of this decision.  

In a letter received April 1991, the veteran indicated that 
he wanted to "reopen my claim for service connected 
disability."  Attached to the letter was an award letter 
from The Agent Orange Veteran Payment Program.  The RO 
interpreted the veteran's statement as a claim of service 
connection for swelling joints and unspecified soft tissue 
complaints of the stomach, leg, and hand, due to exposure to 
Agent Orange.  By letter dated in June 1991, the veteran was 
notified that his claim for disabilities due to Agent Orange 
was deferred pending the enactment of new regulations.  

By rating action in July 1993, the veteran was found to be 
totally disabled due to nonservice connected disabilities and 
awarded disability pension.  The disabilities included 
intervertebral disc syndrome at L4-5, and generalized 
degenerative arthritis of the lumbar spine, knees, and hips.  

By rating action in October 1994, the RO denied service 
connection for swelling joints and unspecified soft tissue 
complaints of the stomach, leg, and hand due to exposure to 
Agent Orange.  The veteran and his representative were 
notified of this decision by letter dated November 2, 1994.  

In a letter received in July 1995, the veteran requested to 
reopen his claim of service connection for "my disability."  
The veteran stated that he was rated 100 percent disabled due 
to Agent Orange, and that he felt that his disabilities were 
related to service.  

By rating action in July 1995, the RO denied service 
connection for swelling joints and unspecified soft tissue 
complaints of the stomach, leg, and hand, due to exposure to 
Agent Orange.  A notice of disagreement was received from the 
veteran on November 8, 1995.  A statement of the case (SOC) 
was promulgated on December 15, 1995.  The issues listed in 
the SOC included entitlement to service connection for 
intervertebral disc syndrome with history of chronic low back 
pain, degenerative arthritis of the knees and hips, and 
swelling joints and unspecified soft tissue complaints of the 
stomach, leg, and hand, all due to exposure to Agent Orange.  
A VA Form 9, accepted as a substantive appeal, was received 
from the veteran on February 21, 1996.  

A personal hearing before a member of the Board was held at 
the RO in October 1997.  At that time, the issues were 
clarified by the veteran as those listed in the SOC.  
However, the veteran also testified that he injured his back 
and right shoulder when he fell from a moving truck during 
service.  The veteran testified that he was hospitalized for 
18 days and was treated for pain in his back, left shoulder, 
right arm, and both knees.  (T p.4). The veteran asserted 
that all of his medical problems are related to service.  

In October 1998, the Board remanded the appeal to the RO for 
additional development.  At that time, the member of the 
Board who conducted the hearing in October 1997 determined 
that additional development was needed and that all of the 
claimed disabilities should be considered on a de novo basis.  
Though not specifically cited, the Board member relied on the 
holding in Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994), 
that VA must adjudicate claims of service connection on a 
direct basis even if the disability in question is not among 
statutorily-enumerated disorders which are presumed to be 
service related.  The issue was then recharacterized as 
service connection for a back disorder, arthritis of the 
right and left knee, arthritis of the right and left hip, and 
a disorder manifested by soft tissue complaints of the 
stomach, hands, and legs.  The Board member who conducted the 
hearing in October 1997 is no longer at the Board.  However, 
by videoconference hearing in July 2002, the veteran provided 
additional testimony before a different member of the Board 
sitting in Washington, DC.  

The Board notes that the characterization of the issue in the 
October 1998 remand by the former member of the Board was 
improper and not in accordance with VA Rules of Practice 
pertaining to the adjudication of veteran's benefits claims.  
Title 38, Part 20 (2001).  Accordingly, the Board has 
recharacterized the issues on appeal to reflect the 
appropriate adjudicatory consideration of the veteran's 
claims.  

With respect to the issues of entitlement to service 
connection for low back, right and left knee, and right and 
left hip disabilities on a direct basis, and service 
connection for swelling joints, unspecified soft tissue 
complaints of the stomach, leg, and hand due to exposure to 
Agent Orange, to include the issue of whether a timely 
perfected appeal was received from rating action of October 
1994, the Board is undertaking additional development on 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

1.  Service connection for a left hip disorder on a direct 
basis was finally denied by an unappealed rating decision by 
the RO in September 1988.  

2.  The additional evidence received since the September 1988 
rating decision has not been considered previously and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  Service connection for a low back disability with left 
leg pain on a direct basis was denied by the Board in April 
1990.  

4.  The additional evidence received since the April 1990 
board decision has not been considered previously and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

5.  There is no competent medical evidence linking the 
veteran's intervertebral disc syndrome with history of 
chronic low back pain with any exposure to herbicide agents 
used in Vietnam.  

6.  There is no competent medical evidence linking the 
veteran's current degenerative arthritis of the right or left 
knee with any exposure to herbicide agents used in Vietnam.  

7.  There is no competent medical evidence linking the 
veteran's current degenerative arthritis of the right or left 
hip with any exposure to herbicide agents used in Vietnam.  


CONCLUSIONS OF LAW

1.  The September 1988 RO decision which denied service 
connection for a left hip disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a left hip disorder.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 
(West 1991 & Supp. 2002); C.F.R. §§ 3.104(a), 3.156(a), 
20.1105 (2001).  

3.  The April 1990 Board decision which denied service 
connection for low back disability with left leg pain is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2001).  

4.  New and material evidence has been submitted to reopen 
the claim of service connection for a low back disability 
with left leg pain.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126 (West 1991 & Supp. 2002); C.F.R. 
§§ 3.156(a), 20.1105 (2001).  

5.  Intervertebral disc syndrome with history of chronic low 
back pain was not incurred in or aggravated by service as a 
result of the veteran's exposure to Agent Orange during 
service, nor may it be presumed to have been incurred or 
aggravated as a result of his exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 1110, 1116, 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2001).  

6.  The veteran's degenerative arthritis of the right and 
left knee was not incurred in or aggravated by service as a 
result of the veteran's exposure to Agent Orange during 
service, nor may it be presumed to have been incurred or 
aggravated as a result of his exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 1110, 1116, 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2001).  

7.  The veteran's degenerative arthritis of the right and 
left hip was not incurred in or aggravated by service as a 
result of the veteran's exposure to Agent Orange during 
service, nor may it be presumed to have been incurred or 
aggravated as a result of his exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 1110, 1116, 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material - In General

As noted above, service connection for a left hip disorder 
was denied by the RO in September 1988.  Service connection 
for a back disorder was denied by the Board in April 1990.  
Because the present appeals do not arise from an original 
claim, but rather from an attempt to reopen claims which were 
denied previously, the Board must bear in mind the important 
distinctions between those two types of claims.  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  However, recent legislation has eliminated the well-
grounded requirement.  

Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, and redefined and expanded the 
obligations of VA with respect to the duty-to-assist.  This 
change in the law was made applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000), as codified in 
38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5107, 5126 
(West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  However, in light of the 
favorable decision to reopen the veteran's claims of service 
connection for a low back disorder with left leg pain and a 
left hip disability on a direct basis, the Board finds that 
any deficiency in the VA's compliance with the VCAA with 
respect to the reopened claims will be cured on further 
development.  

Factual Background

The service medical records show that the veteran was seen 
for low back pain on several occasions during service.  X-ray 
studies of the lumbar spine in August 1968 show the 
intervertebral disc spaces were intact.  The apophyseal 
joints were normal, and the pedicles were intact.  His 
separation examination in January 1971 shows no complaints or 
abnormalities referable to the veteran's back, hips, or 
knees.  The veteran's lower extremities and spine were 
normal, and there were no neurological abnormalities.  On the 
report, he veteran attested that he was in "good health."  
The Physical Profile Serial System showed the veteran's 
physical classification was normal.  

An original application for VA compensation benefits for a 
back disorder was received from the veteran in April 1971.  
At that time, the veteran reported treatment for back strain 
in service.  

By letter dated in July 1971, the veteran was notified by the 
RO that he failed to report for a scheduled VA examination 
and that his claim of service connection for a back disorder 
was denied.  The veteran was advised that no further action 
would be taken unless he informed VA of his willingness to 
report for a VA examination.  The veteran was informed that 
upon his request, another examination would be scheduled and 
his claim reconsidered when the examination was completed

An application for VA compensation benefits was received from 
the veteran in June 1988.  At that time, the veteran 
indicated that his claim was for low back, left leg, and left 
hip disabilities, and Agent Orange.  

On VA general examination in August 1988, the veteran 
reported that he was treated for back pain on several 
occasion during service.  He also reported that he was thrown 
from a truck going 35 miles an hour and landed on his 
buttocks.  He was treated at the 24th Evac Hospital where x-
ray studies showed no evidence of any broken bones.  The 
veteran reported that he was confined to the barracks for 2 
weeks and then put on light duty for 27 days.  The veteran 
also reported that he was in an automobile accident in 1984.  
He said that he was thrown from the car and injured his back 
and shoulders.  He was out of work for 31/2 months.  The 
veteran reported that he started having pain in his left leg 
and lower back with numbness on the left side of his left 
leg.  On examination, the veteran had a flail left foot and 
was unable to elevate his foot.  He walked with a limp and 
tended to drag the foot.  There was weakness in the extensor 
and flexor muscles, and numbness on the lateral border of the 
left leg.  There was normal range of motion in the ankle, 
knee, and hips.  There was definite lordotic deformity of the 
lumbar spine at T-12 and L1.  This impaired his ability to 
forward flex his spine by 20 degrees.  Forward flexion was 
very painful.  Examination of his shoulders, wrists, and 
elbows was normal, as was his cervical spine.  Knee jerks 
were 1+ on the left and 3+ on the right.  The diagnoses 
included compression fracture of the lumbo-thoracic spine, 
questionable; intervertebral disc disease, questionable; 
nerve root pressure on the lumbar spine with muscular 
weakness of the left leg.  X-ray studies of the left hip and 
spine were ordered.  

VA x-ray studies in August 1988 show minimal degenerative 
changes around the left hip joint, but radiographically, 
there is no evidence for a fracture of dislocation around the 
left hip joint.  The joint alignment appears normal.  There 
are minimal degenerative changes of the lumbosacral spine.  
There is evidence of transitional lumbar vertebrae with 
partial circulation of the left side with slight narrowing of 
the joint space at the level of L5 and S1 transitional lumbar 
vertebrae.  Radiographically, there is no evidence of 
fracture or destructive lesion seen around the visualized 
bony skeleton.  

On VA orthopedic examination in August 1988, the veteran 
reported the gradual onset of low back pain since 1969.  On 
examination, there were no neurovascular clinical findings.  
The veteran had a normal gait, and there was normal 
configuration of the spine with no evidence of paravertebral 
muscular spasm.  The veteran could walk on his heels and 
toes, and was able to squat.  On straight leg raising, the 
veteran could reach 85 degrees from both sides.  The 
peripheral tendon reflexes were normal and symmetrical.  
There were no pathological reflexes.  Sensory examination was 
normal.  There was no muscle wasting, and the veteran had 
normal range of active and passive motion.  There was no 
swelling or synovial edema, and no articular effusion.  The 
examiner commented that there was no evidence of 
neurovascular clinical findings.  

Based on the evidence above, the RO, in September 1988 
denied, in part, service connection for a low back disorder 
with left leg pain, and a left hip disability.  The veteran 
and his representative were notified of this decision.  

A VA medical certificate, dated in May 1984, and associated 
with the claims file in October 1988 shows the veteran 
sustained injuries to his neck, mid-back, and lower back in 
an automobile accident in February 1984.  The diagnoses 
included cervical/thoracic and lumbar 
sprain/strain/contusion.  

Private treatment records from Dr. E. MacDonald-Dubose, dated 
in November 1986 and received in November 1988, show a 
diagnosis of possible gouty arthritis, with strong family 
history in three brothers.  Alcohol abuse, hypertension, and 
obesity were also noted.  

Private treatment records from Samuel J. Corbin, MD, 
associated with the claims file in December 1988, show the 
veteran was seen, in part, for back and left knee pain in 
September 1983.  The report notes that the veteran was 
treated and released from Tuomey Hospital following an 
automobile accident on September 15, 1983.  X-ray studies of 
the left leg at the emergency room were reported to be 
negative.  Clinical notes in August 1984, indicate that the 
veteran was in an automobile accident on February 12, and 
that the car flipped over.  Lumbosacral strain and contusions 
to the right and left knees were noted.  

By rating action in December 1988, the RO considered the 
additional evidence and denied service connection for a low 
back disorder with left leg pain.  The veteran subsequently 
perfected an appeal for a low back disorder with left leg 
pain.  

VA treatment records from Dorn VAMC, Columbia associated with 
the claims file in March 1989, show treatment from 1988 to 
1989.  A clinical report in February 1989 shows the veteran 
was given a three-month supply of medication for gout.  

A decision by the Board in April 1990 denied service 
connection for a low back disorder on a de novo basis.  In 
that decision, the Board made the following finding of fact:  

During service, the veteran was treated 
on several occasions for back strain, 
which was of an acute and transitory 
nature and resolved without residual 
disability.  The veteran does not 
presently have a chronic back disorder 
that developed as a result of military 
service.  

Based upon these findings of fact the Board reached the 
following pertinent conclusion of law:  

A chronic back disorder with associated 
left leg pain was not incurred in or 
aggravated by military service and 
arthritis of the back may not be presumed 
to have been incurred in service.  
(38 U.S.C. §§ 301, 310, 312, 313; 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309).  

The veteran and his representative were provided a copy of 
the above Board decision.  

The evidence added to the record since the April 1990 Board 
decision includes multiple VA outpatient reports from 1985 to 
the present, numerous private medical reports from 1989 to 
1999, reports of VA examinations conducted in June 1993 and 
April 1999, and testimony presented at personal hearings 
before two different members of the Board; one held at the RO 
in October 1997 and the other by way of videoconference in 
July 1997.  

The additional evidence, including the VA examination reports 
are new, as they were not previously considered by the RO.  
The reports include diagnoses that, in part, relate the 
veteran's current low back pain and radiculopathy to the left 
leg, and his left hip problems, to military service.  The VA 
examination reports are material as they provide additional 
probative information and are so significant that they must 
be considered in order to decide fairly the merits of the 
claims for low back and left hip disabilities on a direct 
basis.  38 C.F.R. § 3.156.  Having decided that the 
examination reports are new and material, there is no need to 
discuss whether the other evidence is likewise new and 
material as the claims will be reopened solely on the basis 
of this evidence.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claims on a de novo basis 
would cause prejudice to the veteran.  In this regard, the 
Board finds that the case must be remanded to the RO to 
fulfill the duty to assist under 38 U.S.C.A. §§ 5103A, 
5107(b), and to afford the veteran an opportunity to present 
evidence and argument in support of his claims.  Thus, due 
process considerations will be afforded the veteran in 
connection with additional development undertaken by the 
Board.  

Disabilities Based on 
Exposure to Agent Orange

With respect to the claims of service connection for the 
disabilities based on exposure to Agent Orange, the Board 
must consider whether the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA) is applicable to these issues.  
As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  However, in cases where the law, and not the 
evidence, is dispositive, VCAA is not for application.  Mason 
v. Principi, No. 01-45, 16 Vet. App. 129; 2002 U.S. App. Vet. 
Claims LEXIS 382, May 24, 2002; see also Sabonis v. Brown, 6 
Vet.App. 426 (1994); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that remand pursuant to the VCAA is not 
required where "no reasonable possibility exists that any 
further assistance would aid the appellant in substantiating 
her claim"); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (holding that when the VCAA does not affect the issues 
to be decided, the Court will not consider the VCAA in 
reaching its decision).  

In the instant case, the Board finds that the law and not the 
facts are dispositive of the veteran's claims based on 
exposure to AO.  Thus, consideration of VCAA is not required.  
Nonetheless, the Board notes that the veteran has been given 
every opportunity to provide evidence to support his claims.  
He provided testimony at a hearing before a member of the 
Board sitting at the RO in October 1997.  Although the Board 
member who conducted that hearing is no longer at the Board, 
the veteran subsequently testified before a different member 
of the Board via a videoconference hearing from the RO in 
July 2002.  

Agent Orange - In General

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during such service.  In the case of such a veteran who 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975, service connection based on herbicide exposure 
will be presumed for certain specified diseases if it becomes 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (as amended by Pub. L. 107-103, 115 Stat. 
976 (2001)); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Disease associated with exposure to certain herbicide agents 
are contained in 38 C.F.R. § 3.309(e) (2001), and provides as 
follows:  

If a veteran was exposed to an herbicide 
agent during active military, naval, or 
air service, the following diseases shall 
be service-connected if the requirements 
of Sec. 3.307(a)(6) are met even though 
there is no record of such disease during 
service, provided further that the 
rebuttable presumption provisions of Sec. 
3.307(d) are also satisfied.  

Chloracne or other acneform disease 
consistent 
   with chloracne
Hodgkin's disease
Multiple myeloma
Non-Hodgkin's lymphoma
Acute and subacute peripheral neuropathy
Porphyria cutanea tarda
Prostate cancer
Respiratory cancers (cancer of the lung, 
bronchus, 
   larynx, or trachea)
Soft-tissue sarcoma (other than 
osteosarcoma, 
   chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)

    Note 1: The term "soft-tissue 
sarcoma" includes the following:

Adult fibrosarcoma
Dermatofibrosarcoma protuberans
Malignant fibrous histiocytoma
Liposarcoma
Leiomyosarcoma
Epithelioid leiomyosarcoma (malignant 
   leiomyoblastoma)
Rhabdomyosarcoma
Ectomesenchymoma
Angiosarcoma (hemangiosarcoma and 
   lymphangiosarcoma)
Proliferating (systemic) 
angioendotheliomatosis
Malignant glomus tumor
Malignant hemangiopericytoma
Synovial sarcoma (malignant synovioma)
Malignant giant cell tumor of tendon 
sheath
Malignant schwannoma, including malignant 
   schwannoma with rhabdomyoblastic 
differentiation
   (malignant Triton tumor), glandular 
and 
   epithelioid malignant schwannomas
Malignant mesenchymoma
Malignant granular cell tumor
Alveolar soft part sarcoma
Epithelioid sarcoma
Clear cell sarcoma of tendons and 
aponeuroses
Extraskeletal Ewing's sarcoma
Congenital and infantile fibrosarcoma
Malignant ganglioneuroma

    Note 2: For purposes of this section, 
the term acute and subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to an herbicide agent 
and resolves within two years of the date 
of onset.  

Analysis

In Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994), the U.S. 
Court of Appeals for the Federal Circuit found that "a 
veteran may not establish direct service connection, based 
solely on radiation exposure, if the veteran's disability is 
not one of the enumerated 'radiogenic diseases' under 
38 C.F.R. §§ 3.311(b)(2).  Likewise, a veteran may not 
establish direct service connection, based solely on 
herbicide exposure, if the disability is not one of the 
enumerated "herbicide diseases" under 38 C.F.R. § 3.309(e).  
The regulations do not afford an alternative basis for 
establishing direct service connection for a disease on the 
basis that the disease is the product of exposure to 
herbicides.  

In this case, the veteran's seeks to establish service 
connection for intervertebral disc syndrome with history of 
chronic low back pain, and degenerative arthritis of the 
knees and hips due to exposure to Agent Orange.  These 
disabilities are not diseases associated with exposure to 
Agent Orange enumerated in 38 C.F.R. § 3.309(e).  
Accordingly, there is no basis to grant service connection 
for the disabilities based on exposure to Agent Orange.  

In Combee, the Federal Circuit found that, under the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, a claimant was not precluded from presenting 
proof of direct service connection between a disorder and 
exposure to Agent Orange, even if the disability in question 
was not among statutorily-enumerated disorders which were 
presumed to be service related, the presumption not being the 
sole method for showing causation.  Hence, a veteran can 
establish service connection by showing that the disease or 
malady was incurred during or aggravated by service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

As indicated above, the Board has undertaken additional 
development on the veteran's claims of service connection for 
low back, right and left knee, and right and left hip 
disabilities on a direct basis pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  Accordingly, these issues will 
be addressed in a separate decision when development has been 
completed.  

Lastly, the veteran also asserts that he received a 
disability award under the Agent Orange Veteran Payment 
Program, and argues that such indicates that his claim for 
service connection for listed disabilities is valid.  The 
Board points out that the Agent Orange Veteran Payment 
Program is not related to VA, and that such program stems 
from a court settlement in a class-action product-liability 
lawsuit brought by Vietnam veteran's against manufacturers of 
Agent Orange.  The criteria for an award under the Agent 
Orange Veteran Payment Program are not the same as those for 
a finding by the VA of service connection for a disability.  
An award under the Agent Orange Veteran Payment Program does 
not tend to prove a VA claim.  See Winsett v. West, 11 Vet. 
App. 420, 425 (1998) (discussing the Agent Orange Veteran 
Payment Program).  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for a low 
back disorder on a direct basis, the appeal to reopen is 
granted.  

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for a 
left hip disorder on a direct basis, the appeal to reopen is 
granted.  

Service connection for intervertebral disc syndrome with 
history of chronic low back pain due to exposure to Agent 
Orange is denied.  

Service connection for degenerative arthritis of the right 
knee due to exposure to Agent Orange is denied.  

Service connection for degenerative arthritis of the left 
knee due to exposure to Agent Orange is denied.  


Service connection for degenerative arthritis of the right 
hip due to exposure to Agent Orange is denied.  

Service connection for degenerative arthritis of the left hip 
due to exposure to Agent Orange is denied.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


